Citation Nr: 1729075	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-29 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disorders.

4. Entitlement to service connection for a low back disorder, to include as secondary to service-connected disorders.

5. Entitlement to service connection for a groin disorder.

6. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1979 to October 1979, and active duty service from September 1990 to July 1991.  He also served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and Montgomery, Alabama.  Jurisdiction of all issues has since been transferred to the RO in Montgomery, Alabama (hereinafter the Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.   Some relevant VA treatment records are located in the Legacy Content Manager.  All records are now in these electronic systems.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2017.  A copy of that hearing transcript has been associated with the file.

During the March 2017 hearing testimony, the Veteran's representative requested waiver of initial review by the AOJ for further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2016).

During the March 2017 hearing testimony, the Veteran raised the issue of entitlement to service connection for COPD.  In a June 2017 rating decision, the AOJ denied entitlement to service connection.  Currently, the Veteran has not filed a notice of disagreement with this decision.  The Board declines to construe the claim of service connection for a sinus disorder to include the claim of service connection for COPD.  COPD is not reasonably expected to be included in or developed as part of a claim for a sinus disorder, and has been developed separately by the AOJ.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that a claim is not necessarily limited in scope to a single or particular diagnosis and should be construed "based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed processing that claim").  As a result, the issue concerning COPD is not currently before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to service connection for a sinus disorder; a left shoulder disorder; a right hip disorder, to include as secondary to service-connected disorders; a low back disorder, to include as secondary to service-connected disorders; a groin disorder; and GERD.

As an initial matter, the Veteran's exact periods and type(s) of National Guard service are difficult to ascertain due to the duty training records provided through the Defense Personnel Records Information Retrieval System (DPRIS).  The claims file contains National Guard records reflecting multiple training dates throughout the 1980's.  The Board has recently become aware of the possibility that more precise records concerning the dates the Veteran was ordered into Federal service may be available from the Defense Finance and Accounting Service (DFAS) that could be used to verify the Veteran's various duty statuses through his Master Military Pay Account (MMPA).  On remand, the AOJ should attempt to obtain the Veteran's MMPA if available and/or existing.
Service treatment records indicate treatment for the Veteran's low back and left shoulder during training dates that have not been established as ACDUTRA or INACDUTRA for VA benefits eligibility purposes.  See August 1982, January 1986, and May 1987 Treatment Records.  Therefore, the Board defers the issues of entitlement to service connection for the low back and left shoulder disorders until the AOJ attempts to verify training dates through the Veteran's MMPA.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making factual determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Further, during the March 2017 hearing testimony, the Veteran indicated he sought treatment for a sinus condition from the Montgomery VAMC upon returning from deployment in 1991 or 1992.  In May 2017, the AOJ requested Montgomery VAMC treatment records from May 1992 through May 2003.  The Veteran was discharged from active duty in July 1991.  On remand, the AOJ should request Montgomery VAMC treatment records since July 1991.

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran has testified that he has had a sinus condition since returning from overseas deployment.  See March 2017 Hearing Testimony.  June 2007 and November 2016 VA treatment records reflect treatment for allergic rhinitis, and October 2015 VA treatment records reflect that the Veteran sought treatment for sinus pain.  The Veteran has testified that he continues to use nasal spray to treat his sinus condition.  Id.  Therefore, the Board finds that a VA examination is needed to determine the nature and etiology of any diagnosed sinus disorder.

The Veteran also seeks entitlement to service connection for a groin disorder and GERD.  December 1990 service treatment records reflect treatment for pain in the left side of his groin, and a nodule in the left side of the scrotum.  February 1991 service treatment records reflect that the Veteran sought treatment for stomach pain, vomiting, and diarrhea, and was assessed with probable peptic ulcer disease.  Since service, VA treatment records reflect treatment for gastritis and GERD.  See, e.g., May 2003, June 2006, and April 2014 VA Treatment Records.  Additionally, December 2009 private medical records reflect that the Veteran sought treatment for an inguinal hernia, and an ultrasound that reflected a small left testicular cyst and minimal bilateral hydroceles.

During a December 2009 VA examination, the Veteran was evaluated for GERD and inguinal groin pain.  The examiner diagnosed a small testicular cyst and minimal bilateral hydroceles, but found no evidence for a diagnosis of a hernia or GERD.  The examiner opined that it was less likely than not that the Veteran's inguinal groin pain and acid reflux was caused by or the result of treatment for a peptic ulcer with symptoms.  The examiner determined there was no medical diagnosis of GERD, inguinal hernia, or peptic ulcer, but did not address VA treatment records reflecting treatment for gastritis and GERD.  The examiner noted private medical records were not reviewed.  Further, the opinion did not address whether the diagnosed small testicular cyst and minimal bilateral hydroceles were etiologically related to service.  The Board finds the opinion to be confusing and inadequate for adjudication purposes.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Veteran seeks entitlement to service connection for a right hip disorder as secondary to his service-connected disorders.  He is currently service-connected for right and left knee disorders, along with posttraumatic stress disorder.  During his March 2017 hearing, the Veteran testified that his knees caused him to fall and injure his right hip, and that his right hip is further aggravated by his gait alteration because of his knees.  He has also sought treatment for hip pain.  See, e.g., August 2012, March 2014, and October 2015 VA Treatment Records.  Under these circumstances, the Board finds that a VA examination is needed to determine the nature and etiology of any diagnosed left hip disorder.


Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since June 2017.

2.  If available, obtain all hardcopy and electronic treatment records from the Montgomery VAMC since July 1991.  Attempts to obtain these records and any response should be documented in the claims file.

3.  Take additional action to verify the dates of the Veteran's ACDUTRA and INACDUTRA and any other type of National Guard service by contacting the Defense Finance and Accounting Service (DFAS) and requesting the Veteran's Master Military Pay Account (MMPA).  The AOJ must document all steps taken to obtain this record.

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed sinus disorder, GERD, and groin disorder.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following questions:

(a)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed sinus disorder had its onset in service or is etiologically related to his periods of active service?  The examiner must address the following:

* The Veteran's statements that his nasal condition began upon returning from overseas deployment and he currently uses nasal spray to treat symptoms (see March 2017 Hearing Testimony);
* VA treatment records reflecting allergic rhinitis and sinus pain (see June 2007, October 2015, and November 2016 VA Treatment Records); and
* Any additional VA treatment records obtained from the Montgomery VAMC since July 1991.

(b)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed GERD had its onset in service or is etiologically related to his periods of active service?  The examiner must address the February 1991 service treatment records reflecting an assessment of probable peptic ulcer disease, and VA treatment records reflecting treatment for gastritis and a diagnosis of GERD.  See, e.g., May 2003, June 2006, and April 2014 VA Treatment Records.  

(c)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed groin disorder had its onset in service or is etiologically related to his periods of active service?  The examiner must address the following: 

* December 1990 service treatment records reflecting treatment for pain in the left side of his groin, and a nodule in the left side of the scrotum;
* December 2009 private medical records reflecting treatment for an inguinal hernia, and an ultrasound that reflected a small left testicular cyst and minimal bilateral hydroceles; and
* December 2009 VA examination diagnosing diagnosed a small testicular cyst and minimal bilateral hydroceles.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

5.   Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed left hip disorder.  The examiner must review the Veteran's Legacy Content Manager and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following questions:

(a)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed left hip disorder had its onset in service or is etiologically related to his periods of active service?

(b)  Is it at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected disabilities aggravated (i.e., caused an increase in severity of) or caused any diagnosed left hip disorder present during the period of this claim?  The examiner must address the Veteran's service-connected right and left knee disorders when providing an answer to this question, and address the Veteran's March 2017 testimony that his knee disorders caused a fall that injured his left hip and further aggravate his left hip disorder by causing him to alter his gait. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of skin disorder (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the benefits are not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

